DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-12 in the reply filed on 09/06/2022 is acknowledged.  The traversal is on the ground(s) that subject matter of all claims is sufficiently related that a thorough search for the subject matter of the elected claims would encompass a search for the subject matter of the remaining claim. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions” (emphasis added). It is respectfully submitted that this policy should be applied in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office. This is not found persuasive because Applicants argue that there would not be undue burden to search both groups I and II. This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraph 17-18 of the previous Office Action. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/06/2022
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (WO 2017/002763 A1, equivalent to US Pub. No. 2018/0170021 A1) in view of Liu et al. (Morphology and phase-controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336)
Regarding claims 1-3, 5 Machida teaches a heat ray shielding film including composite tungsten oxide particles, a thermoplastic resin (abstract) and near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]) in which ultra-fine particles having near-infrared shielding properties are dispersed in a solid medium, wherein the ultrafine particles are composite tungsten oxide ultrafine particles is Cs0.33WO3 particles (Page 19, [0273, Example 1), and the solid medium contains binder and a weather resistance improver, and the weather resistance improver includes at least one selected from a benzotriazole-based UV absorber, a triazine-based UV absorber, and benzophenone-based UV absorber (Page 20, [0285], Table 1, Examples). As Machida discloses heat shielding film comprising composite tungsten oxide particles and resin, it therefore would be obvious that film would intrinsically have infrared absorbing layer.
However, Machida does not expressly teach the particles have an XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample.
Whereas, Liu teaches the morphology and phase-controlled synthesis of obtaining pure hexagonal CsxWO3 crystals by solvothermal method and their optical properties (Page 329, Abstract, lines 1-5). Liu teaches the XRD patterns of CsxWO3 powders synthesized by solvothermal reaction in 42.9 vol.% water/ethanol mixed solvents at 200 °C for different times. It can be seen that the crystallinity increases with the increase of reaction time in Fig. 9 with benefit of providing the autoclave rotating during the reaction which is very helpful for decreasing the particle size, but is not very favorable for forming rod-like hexagonal CsxWO3 to some extent. In addition, the reaction solvent, autoclave rotating and Cs source have great effects on the optical absorption of CsxWO3 products (Page 326, left Col., Conclusions, 2nd para, lines 1-13).
It is noted that based on the instant application (Page 20, [037]) the XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample is achieved when at least 50% of each ultrafine particle volume is a single crystal. Machida in view of Liu teaches the composite tungsten oxide ultrafine particles are free of heterogenous phase, and have good crystallinity, and volume is single crystal. Machida in view of Liu teaches the identical or substantially identical a near-infrared shielding ultrafine particle dispersion body in which ultra-fine particles having near-infrared shielding properties are dispersed in a solid medium as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., XRD peak top intensity, would be the same as claimed (i.e., the particles have an XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample). If there is any difference between the product of ‘Machida in view of Liu and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
While there is no disclosure that the heat shielding film is an agricultural and horticultural film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. agricultural and horticultural film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Machida and further that the prior art structure which is a film identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 4, Machida teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein a dispersed particle size of the composite tungsten oxide ultrafine particles is 24 nm (Page 19, [0275], Example 1).  
Regarding claim 6, Machida teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein the composite tungsten oxide ultrafine particles include a hexagonal crystal structure (Page 19, [0275], Example 1).  
Regarding claim 7, Machida teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein a content of a volatile component contained in the composite tungsten oxide ultrafine particles is 2.5 mass% or less (Page 20, [0289], Example 2; Page 21, [0300], Example 3). 
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (WO 2017/002763 A1, equivalent to US Pub. No. 2018/0170021 A1) in view of Liu et al. (Morphology and phase-controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336) as applied to claim 1, further in view of Kenichi (JP 2009/144037). 
Regarding claim 8, Machida fails to disclose the surface of the composite tungsten oxide particles is coated with an oxide of elements selected from Si, Ti, Zr and Al. 
Whereas, Kenichi discloses resin according to the first invention, wherein the tungsten oxide fine particles and / or the composite tungsten oxide fine particles are surface-coated with a compound containing one or more of Si, Ti, Zr, and Al (para 0007, under Tech-Solution, claim 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to coat the surface of the tungsten oxide particles of Machida with an oxide of Si, Zr, Ti or Al as taught by Kenichi motivated by the desired to improve weather resistance. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (WO 2017/002763 A1, equivalent to US Pub. No. 2018/0170021 A1) in view of Liu et al. (Morphology and phase-controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336) as applied to claim 1, further in view of (JP 5895895).
Regarding claim 9, Machida fails to disclose that the heat shielding film is polypropylene, polyethylene or polyvinyl chloride resin.
Whereas, JP 5895895 discloses heat ray shielding polyvinyl chloride film for manufacturing composition (claim 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the heat ray shielding film of Machida with polyvinyl chloride resin as taught by JP 5895895 motivated by the desire to have excellent mechanical properties of superior penetration resistance and excellent heat ray shielding function. 
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (WO 2017/002763 A1, equivalent to US Pub. No. 2018/0170021 A1) in view of Liu et al. (Morphology and phase-controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336) as applied to claim 1, further in view of (JP 2005/534528). 
Regarding claims 10-11, Machida fails to disclose the white reflecting layer formed by coating its surface with white reflecting material  provided in the shielding film and an infrared absorbing layer formed by coating with the white reflecting layer with infrared absorbing ultrafine particles and white reflecting layer contains oxides of titanium, zirconium. 
Whereas, JP 2005/534528 discloses high light-shielding film laminate has the following structure:  first infrared reflective layer comprising silver deposited directly; (4) about 24 Å A first high-absorption blocker layer comprising niobium deposited directly on the first infrared reflective layer, with a thickness of loam to about 28 angstroms, most preferably about 26 to about 27 angstroms (claims, abstract). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include reflective layer and an adsorbing layer which are coated to each other as taught by JP 2005/534528 in the heat shielding film of Machida motivated by the desire to have high light blocking, low emissivity coating that exhibits the desired properties even after quenching.
Regarding claim 12, Machida in view of JP 2005-534528 fails to disclose that the white reflective layer comprises TiO2, SiO2, ZnO. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include titanium dioxide in the reflective layer as it is well known in the art to use TiO2 in the reflective layer motivated by the desire to have high reflective properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788